Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the RCE and amendments filed on December 22, 2020.
Claims 1-20 are currently pending.
Claims 1, 2, 4-9, and 11-19 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al., “A Niched Pareto Genetic Algorithm for Multiobjective Optimization” (Horn) in view of Ferringer et al., U.S. Patent 8,862,672 (Ferringer).

With respect to independent claim 1 Horn teaches:
A method, comprising:
identifying a multi-objective evolutionary algorithm system, a plurality of objectives associated with a multi-objective optimization problem (Horn teaches a multiobjective optimization problem that is implemented via a genetic algorithm (evolutionary algorithm) in the abstract.  Additionally, Horn teaches genetic algorithms which are a form of artificial intelligence.  Such methods are implemented via computer which inherently comprise processors.);
performing a first heuristic optimization according to a first set of objectives to generate a first optimized chromosome, wherein the first set of objectives comprises a subset of the (Horn teaches applying a niched pareto genetic algorithm on a selection of individuals randomly chosen that form a subset via tournament selection; see the first paragraph of section III.  Horn teaches that tournament selection is used to select a winning solution in sections III and III.A, and the winning solution is considered an optimization.), having one or more of the plurality of objectives, and wherein the first optimized chromosome is a pareto-optimized solution of the first heuristic optimization (Horn teaches selecting, at random, individual candidates (chromosomes) for selection and comparison; see section III.A.  Horn also teaches a niched Pareto GA that is used to determine a Pareto optimal solution via Pareto domination tournaments using the randomly selected individuals; see section III.  The random selection taught by Horn is less than the full population and is a partial optimization.  Additionally, the domination criterion and domination pressure taught by Horn are considered optimization objectives.);
performing a second heuristic optimization according to the plurality of objectives, wherein the first optimized chromosome is used as a starting point for the second heuristic optimization (Horn teaches fitness sharing, that may include genotypic sharing; see sections III.A and III.B.  In particular, Horn teaches sharing via niche count sampling that determines an individual’s objective fitness over all individuals in the current population; see section III.B.  Further, Horn teaches the sharing analysis may be performed on dominated members (first optimized chromosome) to select the best fit candidate, as discussed in section III.B, page 84, second and third full paragraphs.); and
providing, based at least in part on the second heuristic optimization, a solution to the multi-objective optimization problem (Horn’s disclosed methods are used to solve various problems in section IV.).

Horn does not explicitly disclose:
one or more processors

However, Ferringer teaches multi-dimensional optimization of chromosomes using a computer; see abstract and figures 1A and 1B.

It would have been obvious for one of ordinary skill in the art of evolutionary processing to incorporate Ferringer’s implementation details into Horn’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to determine and provide solutions that comport to various criteria to a user; see 1:32-2:22 of Ferringer.


With respect to independent claim 11 Horn teaches:
A system, comprising:
identify a plurality of objectives associated with a multi-objective optimization problem (Horn teaches a multiobjective optimization problem that is implemented via a genetic algorithm (evolutionary algorithm) in the abstract.  Additionally, Horn teaches genetic algorithms which are a form of artificial intelligence.  Such methods are implemented via computer which inherently comprise processors.);
perform a first heuristic optimization according to a first set of objectives to generate a first optimized chromosome, wherein the first set of objectives comprises a subset of the plurality of objectives Horn teaches applying a niched pareto genetic algorithm on a selection of individuals randomly chosen that form a subset via tournament selection; see the first paragraph of section III.  Horn teaches that tournament selection is used to select a winning solution in sections III and III.A, and the winning solution is considered an optimization.), having one or more of the plurality of objectives, and wherein the first optimized chromosome is a pareto-optimized solution of the first heuristic optimization (Horn teaches selecting, at random, individual candidates (chromosomes) for selection and comparison; see section III.A.  Horn also teaches a niched Pareto GA that is used to determine a Pareto optimal solution via Pareto domination tournaments using the randomly selected individuals; see section III.  The random selection taught by Horn is less than the full population and is a partial optimization.  Additionally, the domination criterion and domination pressure taught by Horn are considered optimization objectives.);
perform a second heuristic optimization according to the plurality of objectives, wherein the first optimized chromosome is used as a starting point for the second heuristic optimization (Horn teaches fitness sharing, that may include genotypic sharing; see sections III.A and III.B.  In particular, Horn teaches sharing via niche count sampling that determines an individual’s objective fitness over all individuals in the current population; see section III.B.  Further, Horn teaches the sharing analysis may be performed on dominated members (first optimized chromosome) to select the best fit candidate, as discussed in section III.B, page 84, second and third full paragraphs.); and
provide, based at least in part on the second heuristic optimization, a solution to the multi-objective optimization problem (Horn’s disclosed methods are used to solve various problems in section IV.).

Horn does not explicitly disclose but Ferringer teaches:
a memory that stores computer-executable instructions; at least one processor configured to access the memory (Ferringer teaches multi-dimensional optimization of chromosomes using a computer; see abstract and figures 1A and 1B.), wherein the at least one processor is further configured to execute the computer-executable instructions to:
See the rejection of claim 1 for the motivation to combine.

With respect to dependent claims 2 and 12, the rejections of claims 1 and 11 are incorporated.  Further Horn teaches:
performing, by the one or more processors, a third heuristic optimization according to a second set of objectives to generate a second optimized chromosome, wherein the second set of objectives comprise one or more of the plurality of objectives, and wherein the second optimized chromosome is a pareto-optimized solution of the third heuristic optimization (Horn teaches selecting, at random, individual candidates (chromosomes) for selection and comparison; see section III.A.  Horn also teaches a niched Pareto GA that is used to determine a Pareto optimal solution via Pareto domination tournaments using the randomly selected individuals; see section III.  The random selection taught by Horn is less than the full population and is a partial optimization.  Additionally, the domination criterion and domination pressure taught by Horn are considered optimization objectives.  Horn’s process may produce multiple chromosomes.); and
wherein performing the first heuristic optimization comprises using the second optimized chromosome as a starting point for the first heuristic optimization (Horn teaches fitness sharing, that may include genotypic sharing; see sections III.A and III.B.  In particular, Horn teaches sharing via niche count sampling that determines an individual’s objective fitness over all individuals in the current population; see section III.B.  The determination over all individuals is a full heuristic.  Further, Horn teaches the sharing analysis may be performed on dominated members (first optimized chromosome) as discussed in section III.B, page 84, second full paragraph.).

With respect to dependent claims 3 and 13, the rejections of claims 2 and 12 are incorporated.  Further Horn teaches:
the first set of objectives includes a first objective and a second objective, and wherein the second set of objectives includes at least one of: (i) the first objective; or (ii) different ones of the plurality of objectives than the first set of objectives (Horn teaches a multiobjective optimization problem that is implemented via a genetic algorithm (evolutionary algorithm) in the abstract.  Horn teaches selecting, at random, individual candidates (chromosomes) for selection and comparison; see section III.A.  The second objective containing at least the first objective or different objectives than the first objectives appears to cover all possible situations and does not appear to be limiting.).

With respect to dependent claims 4 and 14, the rejections of claims 1 and 11 are incorporated.  Further Horn teaches:
(Horn teaches mutation and crossover steps, which append segments of chromosomes together; see the discussion in sections IV.A and V.). 

With respect to dependent claims 5 and 15, the rejections of claims 1 and 11 are incorporated.  Further Horn teaches:
performing the first heuristic optimization comprises:
determining a number of objectives for which the first optimized chromosome is non-dominated by a plurality of chromosomes associated with the first partial optimization (Horn teaches determining dominated and non-dominated chromosomes in III.A.); and
archiving the first optimized chromosome identifying the number of objectives for which the first optimized chromosome is non-dominated (Horn teaches sharing chromosomes on the non-dominated frontier in section III.B.  The chromosomes would have to be stored in order to be shared.).

With respect to dependent claims 6 and 16, the rejections of claims 1 and 11 are incorporated.  Further Horn teaches:
performing the first heuristic optimization comprises:
identifying a subset of the first set of objectives (Horn teaches a multiobjective optimization problem that is implemented via a genetic algorithm in the abstract.  The claimed subset is not detailed and Horn’s teaching of multiple objectives reads on the limitation.);
determining a number of objectives from the subset of the first set of objectives for which the first optimized chromosome is non-dominated by a plurality of chromosomes associated with the first optimization (Horn teaches determining dominated and non-dominated chromosomes in III.A and determining a subset of the best chromosomes in section III.); and
(Horn teaches sharing chromosomes on the non-dominated frontier in section III.B.  The chromosomes would have to be stored in order to be shared.).

With respect to dependent claims 7 and 17, the rejections of claims 1 and 11 are incorporated.  Further Horn teaches:
performing the first heuristic optimization comprises:
identifying a plurality of metrics, each of the metrics derived from values associated with the first set of objectives (Horn teaches determining an objective fitness calculate for individual chromosomes; see III.B.  The fitness is determined by various metrics over all individuals in the population; see III.B.);
determining values corresponding to each of the plurality of metrics for the first optimized chromosome and a plurality of chromosomes associated with the first optimization (Horn teaches determining an objective fitness calculate for individual chromosomes; see III.B.  The fitness is determined by various metrics over all individuals in the population; see III.B.  The limitation is confusing and appears circular.  The claim recites identifying metrics associated with values and determining values corresponding to metrics.  Ultimately, are the values the same across both limitations?  If so, what is being accomplished?);
determining a number of metrics from the plurality of metrics for which the first optimized chromosome is non-dominated by the plurality of chromosomes associated with the first optimization (Horn teaches determining dominated and non-dominated chromosomes in III.A and determining a subset of the best chromosomes in section III.); and
archiving the first optimized chromosome identifying the number of metrics for which the first optimized chromosome is non-dominated (Horn teaches sharing chromosomes on the non-dominated frontier in section III.B.  The chromosomes would have to be stored in order to be shared.).

With respect to dependent claims 8 and 18, the rejections of claims 1 and 11 are incorporated.  Further Horn teaches:
performing the first heuristic optimization comprises:
identifying a second non-dominated chromosome;
identifying a third non-dominated chromosome (Horn teaches a plurality of non-dominated chromosomes; see figures 3 and 4 as well as footnote 7.  The last paragraph on page 84 discloses that numerous generations of have been processed and that non are dominated.); and
performing a cross-over operation with the second non-dominated chromosome and the third non-dominated chromosome to generate the first optimized chromosome, wherein the second non-dominated chromosome is selected from among a fourth non-dominated chromosome and the second non-dominated chromosome, wherein the second non-dominated chromosome is non-dominated based on a greater number of objectives or metrics than the fourth non-dominated chromosome (Horn teaches mutation and crossover steps, which append segments of chromosomes together; see the discussion in sections IV.A and V.  The mutations taught by Horn are applied to a plurality of non-dominated chromosomes; see figures 3 and 4 as well as footnote 7, and the last paragraph on page 84.).

With respect to dependent claims 10 and 20, the rejections of claims 1 and 11 are incorporated.  Further Horn teaches:
selecting a resilient chromosome from a dominated epsilon space, and based at least in part on at least one of: (i) a Euclidean distance of the resilient chromosome from a utopia corner of a non-dominated epsilon space; or (ii) a determination that at least one the resilient chromosome dominates a non-dominated chromosome according to at least one objective (Horn teaches dominated chromosomes in section III.A.  The chromosomes would have to be stored in order to be shared.  The resilient chromosome is not detailed but appears to be a chromosome that dominates a non-dominated chromosome, which Horn teaches.  Because the claim only requires at least one of i or ii, teaching of ii alone is sufficient.).


Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach the particular details regarding generating the first optimized chromosome using a first parent gene, second parent gene, and hinging gene in the method disclosed in claims 9 and 19.


Response to Arguments
Applicant's arguments filed June 12, 2020 have been fully considered but they are not persuasive.
Beginning on page 10 of remarks, Applicant argues that the prior art does not teach the limitations of claim 1.  Applicant argues that the random selection of individual candidates for selection and comparison by Horn is not equivalent to the amended “first optimization.”  The random selection discussed by Horn in section III is in relation to tournament selection, which can be considered an optimization.  The claims do not provide detail regarding the various heuristics and optimizations and the arguments merely assert the claimed features differ from the prior art.  However, because the claim language is not detailed these limitations may be interpreted broadly under the BRI standard and, therefore, the tournament selection taught by Horn reads on the first heuristic optimization.  For example, Applicant argues that the domination criterion and domination pressure are not the same as optimization criteria on page 12.  Claim 1 states performing an optimization according to a first set of objectives and it is not clear from Applicant’s arguments why the domination criterion and domination pressure are not objectives.  Claim 1 does not provide any detail regarding the first set of objectives and, therefore, the objectives can be considered broadly so that the domination criterion and domination pressure read on the limitations.  Also on page 12, Applicant asserts that Horn’s teaching of choosing a winner is not an optimization but Horn teaches beginning with a pool of solutions and selects the best via pareto domination tournaments.  It is unclear why the 


Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121